           IN THE UNITED STATES DISTRI CT COURT
              EASTERN DISTRI CT OF ARKAN SAS
                   JONESB ORO DIVISI ON

JAY CALVIN PARNELL; and
TYLER WREN PARNELL                                        PLAINTIFFS

v.                       No. 3:18-cv-34-DPM

SETERUS, INC.                                            DEFEN DANT
                                ORDER
     There's been no activity on the docket for more than 180 days. The
Court assumes the parties are making progress pursuan t to the Second
Amende d Final Schedul ing Order. But if the case is not on track, file a
short joint report explaini ng any problem by 9 October 2019.
     So Ordered .

                                       D .P. Marshal l Jr.
                                       United States District Judge

                                          ~,   ~).019
